I think the court erred in overruling the general demurrer. The plaintiff had just ascended and passed over the step-up in the floor in going from the lobby of the storeroom into the passageway leading to the dressing-room and photographic studio, and therefore she was charged with knowledge of the elevation of the floor at the point where it is alleged she fell in returning from the studio over the same passageway to the lobby of the storeroom. It is alleged that the floor of the passageway was seven and a half inches higher than the floor of the lobby of the storeroom. Only a few minutes before she was injured the plaintiff safely passed over this step-up as she went to the dressing-room, and was returning over the same elevation, step-down, when it is alleged she fell and was injured. The petition when construed on demurrer shows on its face that she was not entitled to recover. *Page 666